Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 1 of 17 PageID #:22




                    Exhibit A
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 2 of 17 PageID #:23



                                                                                             US007 181237B2


(12) United States Patent                                                   (10) Patent No.:               US 7,181.237 B2
       Stockhusen                                                           (45) Date of Patent:                      Feb. 20, 2007
(54) CONTROL OF A MULTI-MODE,                                                6,035,212 A * 3/2000 Rostoker et al. ......... 455,552.1
        MULTI-BAND MOBILE TELEPHONE VIA A                                    6,138,010 A      10/2000 Rabe et al.
        SINGLE HARDWARE AND SOFTWARE MAN                                     6,173,316 B1      1/2001 De Boor et al.
        MACHINE INTERFACE                                                    6,633.223 B1 * 10/2003 Schenker et al. ..... ... 340,553
                                                                             6,697.355 B1* 2/2004 Lim .................   ... 370,352
                                                                             6,785,556 B2 * 8/2004 Souissi .............  ... 455,557
(75) Inventor: Dirk Stockhusen, San Diego, CA (US)                           6,865,186 B1* 3/2005 Jackson et al. ............. 370/419
                                          O    O                             6,934,558 B1*     8/2005 Sainton et al. ........... 455/552.1
(73) Assignee: Siemens Communications, Inc., Boca                            6,961,583 B2 * 11/2005 Moles et al. ...          ... 455,552.1
                    Raton, FL (US)                                      2002/0086702 A1*       7/2002 Lai et al. .................... 455,556
                                                                        2003/0181168 A1*       9, 2003 Herrod et al. ....       ... 455/90.3
(*) Notice:         Subject to any disclaimer, the term of this         2003/0224792 A1* 12/2003 Verma et al. ............... 455,436
                    patent is extended or adjusted under 35
                    U.S.C. 154(b) by 913 days.                                     FOREIGN PATENT DOCUMENTS
                                                                       EP              O 852 448 A1        7, 1998
(21) Appl. No.: 09/923,633                                             WO          WOOOf7794.0 A1         12/2000
(22) Filed:         Aug. 6, 2001                                       * cited by examiner
(65)                Prior Publication Data                             Primary Examiner—Fan Tsang
        US 2002/0132636 A1 Sep. 19, 2002                               Assistant Examiner SA Elahee
(51) Int. Cl.                                                          (57)                   ABSTRACT
     H04O 700                  (2006.01)                               A system for controlling a multi-mode mobile telephone via
(52) U.S. Cl. ................ 455/552.1; 455/433; $55,352.            a single hardware and Software man machine interface
                                            455/436; 709/230           (MMI) includes a mode manager for managing Switching of
(58) Field of Classification Search ............. 455/552.1,           the system between two or more modes utilizing different air
               455/553, 557, 406, 435.2, 426.1, 412.1, 556.2,          interface standards Supported by different protocol stacks. A
                 455/433,436, 73, 90.3; 370/352: 340/5.53;             user interface communicates information and commands
                                                   439/66              between the protocol stacks and a user. An application layer
     See application file for complete search history.                 reduces the functional interface between the protocol stacks
(56)               References Cited                                    to layers of the protocol stacks Subsequent to the user
                                                                       interface, allowing control of the mobile telephone to be
                U.S. PATENT DOCUMENTS                                  provided via a single MMI that is substantially consistent
                                                                       across the all modes.
       5,923,761 A *    7/1999 Lodenius ..................... 455,73
       5,943,333 A *    8/1999 Whinnett et al. ........... 370,345
       5,946,634 A * 8/1999 Korpela ................... 455,552.1                     23 Claims, 8 Drawing Sheets

                       5OO




                                    Lay R AM
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 3 of 17 PageID #:24




U.S. Patent         Feb. 20, 2007           Sheet 1 of 8             US 7,181.237 B2


              1OO                                          TRANSCETMEA
                                     MMAM
                               65/A 4 TDMA)



                           Ada AdWaAE



                                                                     122




                                                 126




                                           118

              11O
                                                       TRAWSCEIVER
                                    MMMM
                               (6SM & TDMA)



                           Afa ADM/AARE
                           AEATL/RES                   6SAM 4 TDMA




                                    SEAZaA.



                     SOLARCE
                                                            Ate 1A
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 4 of 17 PageID #:25
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 5 of 17 PageID #:26




U.S. Patent         Feb. 20, 2007      Sheet 3 of 8       US 7,181.237 B2



                                                                21 O

                                                            -
                           AMSSM/Sys7 EM

                               ASEANTERFACE
                                      234                     236
                                     AAPL4
                                      AlaaTiOW Layer          233

                                      AMODEMANaer
        6LOBaL
                  OPERATINet
       5t/PORT      sysre             as/M/TDMA COAEF
       LEBRAAy       22O                   230
          24O         MF
          AY

                      21                                     214



                               AfoLASEKEEPLW6
                                      252



                      AAAD/AAE Sys EMM
                               223
                                MW




                           Aze. 2A
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 6 of 17 PageID #:27




U.S. Patent           Feb. 20, 2007            Sheet 4 of 8                   US 7,181.237 B2




             N                                                               TDMA


                                                            3.14                        316
                                3O6       3O4.
                                                            /
      OTHER AL       SMS AL           AMSAM AL


                                      <Ns are
                                                                as
                                                                               32. 3.
                                  31 O
                      aSMA                     512       AMMM            TDMA
                  ALASER t12/                          MaWA6ER          MMANaer

                                                                                        33O

                                                                                  TDMA
                  Afte. 34                                                    LEFM.E. 1/2/3




       3OO
        N                      6SAM                                           TDMA
                                         522



                                                                                         316


     OTHER AL

                                                     TDMA                           323
                                                 stral

                    6SMM                                                    TDMA
                 AAyER 1/2/,                                             AAAAWales

                                                                                              33O

                                                                                        TDMMA
                 A.Te. 3B                                            BRDeF        LEVEL 1/2/3
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 7 of 17 PageID #:28




U.S. Patent             Feb. 20, 2007    Sheet S of 8              US 7,181.237 B2



                                                                  TOMMA




                                                                          3.16




                                                                     523

                                                                  TDMA
               ALA y2R 1/2/                                     AAAWaer

                                                                            33O

                                                                         TDMMA
              A76. 36

                           AACA TOM Alayas

     N           4O2                                     4O4.

        4t          AORM/4AD                 AEMERSE               44
                       sEatZOW 4             SECTION 1
        41


        4O6
                    serov                    serow.                416


                                                                  413


        40                                                        42O
                       SECTION 1             SECTIOW 4




        A Tie. 4                    BRZD6E
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 8 of 17 PageID #:29




U.S. Patent         Feb. 20, 2007   Sheet 6 of 8          US 7,181,237 B2




                       AET/ORK
                        aHaNeF
                      WEEssa Ay?




                                                   Atte. 6
                       IWFORMM
                        LASER
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 9 of 17 PageID #:30




U.S. Patent              Feb. 20, 2007       Sheet 7 of 8                    US 7,181.237 B2



                                                                                    7OO

                   MMI eSM                           MMI TDMAy18                 /
                                                        COMMAM
 7O2                         714                                                    7O4
  N
                                                                      7O6
                   SERIAL                              SERIAL         /
                   LARTVER                             DARTMEA




                                                            71O

                                       A76, 7
                                                                              3OO


                           AWTTTy A                             AWTZTy A
       Layar n-1         INFORMATIOW/                         INFORMATION/
                             ARIAMITIVE6                          ARIAMTTTMEs




                               TaSKA                                TaSKS
       Alayar in               7 OOLS        amaume-                7 OOLS
                             PROTOCOL       aire-eeee
                                             AROTOCOL
                                                                  PROTOCOL


                         TWFORMATIOW/                        INFORMATION/
       Lay R n-1          ARIAMITIVES                         ARIAMITT/E.6


                                           AT6. 3
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 10 of 17 PageID #:31




 U.S. Patent         Feb. 20, 2007        Sheet 8 of 8    US 7,181.237 B2




                           AIT WLMMAER

                             5       4.
                          MESSAéE TyPEF
                   AOTOOOL D56A7AMTWATOR

                    WFORAMATOW ELEMMENTS
                  "MMAWDATORy" FIXED LENeTH

                    INFORMATIOWELEMEWTs
                 "MMAWDATORy" /AARIAALE LAMeTy

                    TNFORMATIOWELEMEWTs
                   "OPTIOWAL" AIXED LEWeTH

                    IMFORAMATOWELEMENTS
                  ''OptOWAL" VaAAALA LEWeTA/




                            AT6.. 9
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 11 of 17 PageID #:32




                                                     US 7,181,237 B2
                              1.                                                                    2
           CONTROL OF A MULTI-MODE,                                    interface, allowing control of the mobile telephone to be
    MULTI-BAND MOBILE TELEPHONE VIA A                                  provided via a single MMI that is substantially consistent
   SINGLE HARDWARE AND SOFTWARE MAN                                    across the all modes.
           MACHINE INTERFACE                                              It is to be understood that both the foregoing general
                                                                       description and the following detailed description are exem
         BACKGROUND OF THE INVENTION                                   plary and explanatory only and are not restrictive of the
                                                                       invention claimed. The accompanying drawings, which are
   The present invention relates generally to mobile tele              incorporated in and constitute a part of the specification,
phones, and more specifically to a system for controlling a            illustrate an embodiment of the invention and together with
multi-mode, multi-band mobile telephone via a single hard         10   the general description, serve to explain the principles of the
                                                                       invention.
ware and software man machine interface (MMI).
   Mobile telephone air interface standards such as Telecom                  BRIEF DESCRIPTION OF THE DRAWINGS
munications Industry Association/Electronics Industry Alli
ance Interim Standards 54 and 136 (TIA/EIA54 and TIA/             15      The numerous objects and advantages of the present
EIA-136), Global System for Mobile communication                       invention may be better understood by those skilled in the art
(GSM), Advanced Mobile Phone Service (AMPS), Tele                      by reference to the accompanying figures in which:
communications Industry Association Code Division Mul                     FIGS. 1A and 1B are block diagrams illustrating multi
tiple Access Interim Standard 95 (CDMA IS-95 or CDMA),                 mode mobile telephones in accordance with exemplary
GSM/ANSI-41 Interoperability Trial Standard TIA/EIA-41                 embodiments of the present invention, wherein FIG. 1A
(GAIT), and the like require Support by specific operating             illustrates a mobile telephone having a dual core and FIG.
systems or protocol stacks, each presenting a functionality            1B illustrates a mobile telephone having a single core;
specific to the corresponding standard and the technologies               FIGS. 2A and 2B are block illustrating exemplary system
applied within those standards. This functionality finds its           architectures for controlling multi-mode mobile telephones,
final representation in the MMI software employed by the          25   Such as the dual and single core mobile telephones shown in
telephone, which presents the functionality to the user.               FIGS. 1A and 1B, via a single hardware and software MMI;
Different scopes of functionality typically induce different              FIGS. 3A, 3B and 3C are block diagrams further illus
behavior, and often require the use of different software in           trating the interface of software modules of the system
the MMI. Where such specific software is used for different            architecture shown in FIG. 2A in accordance with exem
standards or modes, specific hardware (e.g. specific hard         30   plary embodiments of the present invention;
keys, displays, and the like) may be required. Alternately,               FIG. 4 is a block diagram illustrating an exemplary MMI
redundant MMI software may be provided, increasing the                 manager suitable for use within the system architectures
need for added general hardware (e.g. memory, processors,              shown in FIGS. 3A, 3B and 3C:
and the like) and increasing complexity to the user. More                 FIG. 5 is a schematic diagram illustrating a menu screen
over, since mobile telephones are increasingly providing          35   of a user interface in accordance with the present invention,
MMIS providing applications such as organizers, email                  wherein the menu screen is suitable for allowing a user to
clients, Internet browsers, and the like, such MMIs can                select between network modes supported by the mobile
occupy a substantial portion of the telephone's memory                 telephone;
compared with other of the telephone's software modules.                  FIG. 6 is a flow diagram illustrating a for switching
Thus, in order to provide a multiple mode mobile telephone        40   between network modes supported by the mobile telephone:
capable using multiple standards, a Substantial portion of the            FIG. 7 is a block diagram illustrating an exemplary
telephone's memory must be dedicated to storage of Soft                structure of a serial bridge Suitable for communicating data
ware providing multiple MMIs. Further, it is normally                  between hardware systems of the mobile telephone;
desirable that only one instance of a particular application be           FIG. 8 is a block diagram illustrating layered functionality
provided by the MMI of the telephone.                             45   provided by the Open Systems Interconnect (OSI) model
   Consequently, it is desirable to provide a mobile tele              employed in the serial bridge structure shown in FIG. 7; and
phone Supporting multiple air interface standards, each                   FIG. 9 is a schematic diagram illustrating an exemplary
capable of Supporting multiple bands, through a single MMI.            inter-processor communication (IPC) message format in
thus abstracting the complexity of the system from the user            accordance with an exemplary embodiment of the present
and enabling the use of a single hardware interface.              50   invention.
            SUMMARY OF THE INVENTION                                                DETAILED DESCRIPTION OF THE
                                                                                             INVENTION
   Accordingly, the present invention is directed to a system
for controlling a multi-mode mobile telephone via a single        55      Reference will now be made in detail to the presently
hardware and software MMI (MMI). In exemplary embodi                   preferred embodiments of the invention, examples of which
ments of the invention, the multi-mode mobile telephone is             are illustrated in the accompanying drawings.
comprised of a hardware system and a software system. The                 FIGS. 1A and 1B illustrate mobile telephones in accor
hardware system includes at least one chipset and an inter             dance with exemplary embodiments of the present inven
face for controlling the mobile telephone. The software           60   tion. Mobile telephones 100 & 110 support dual mode
system includes a mode manager for managing Switching of               operation wherein each mode employs a different air inter
the system between two or more modes utilizing different air           face standard. In FIG. 1A, mobile telephone 100 comprises
interface standards Supported by different protocol stacks. A          a dual-core mobile telephone capable of Supporting the
user interface communicates information and commands                   Global System for Mobile communication (GSM) and Tele
between the protocol stacks and a user. An application layer      65   communications Industry Association/Electronics Industry
reduces the functional interface between the protocol stacks           Alliance Interim Standard 136 (TIA/EIA-136) (TDMA) air
to layers of the protocol stacks Subsequent to the user                interface standards via mobile station software (MSSW)
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 12 of 17 PageID #:33




                                                     US 7,181,237 B2
                             3                                                                      4
protocol stacks running on separate independent hardware               may be different grades of integration between technologies
systems or chipsets 112 & 114. In FIG. 1B, on the other                employed (e.g., an integrated baseband chipset and two
hand, mobile telephone 110 comprises a single-core mobile              cores, or the like).
telephone having a common chipset 116 capable of Support                  Referring now to FIGS. 2A and 2B, exemplary software
ing both the GSM and TDMA protocol stacks.                             architectures for mobile telephones 100 & 110 shown in
   Mobile telephones 100 & 110 may switch, or alternately,             FIGS. 1A & 1B are described. Architecture 200, shown in
be switched by the user, between a first mode (“GSM                    FIG. 2A is multiple-core (i.e., dual-core) while architecture
mode’) and a second mode (“TDMA mode’) for commu                       210, shown in FIG. 2B is single core. Both architectures are
                                                                       comprised of two or more MSSW protocol stacks supporting
nication with wireless telephone networks employing either        10   different air interface standards. For instance, in the embodi
GSM or TDMA air interface standards. In the dual-core
                                                                       ments shown, architectures 200 & 210 include a first soft
embodiment shown in FIG. 1A, mobile telephone 100                      ware system protocol stack (“MSSW SYSTEM (GSM)”)
utilizes GSM protocol supported by the protocol stack                  212 supporting the GSM air interface standard and a second
running on chipset 112 in the GSM mode. The chipset 114                software system protocol stack (“MSSW SYSTEM
on which the protocol stack supporting the TDMA air               15   (TDMA)') 214 supporting the TDMA air interface standard.
interface standard may be shut down completely since that                 In architecture 200 (FIG. 2A), each MSSW protocol stack
protocol stack is not utilized. In the TDMA mode, mobile               212 & 214 is Supported by a core processing system (e.g.,
telephone 100 utilizes TDMA protocol supported by the                  “GSM CORE 216 and “TDMA CORE 218) and utilizes
protocol stack running on chipset 114. The processor of                an operating system 220 & 222 appropriate to the processor
chipset 112 continues to control the MMI 118 of mobile                 of the chipset employed (e.g., operating system 220 may be
telephone 100 and any additional hardware related features             a GSM Betriebs System (GBS) and operating system 222
120 Such as battery measurement and charging, microphone               may be a Nudeus+system). In exemplary embodiments,
Volume, loudspeaker Volume, control of address books                   GSM core 216 may include GSM Layers 1/2/3, a Subscriber
memory, or the like. Thus, there is only one instance of the           Identity Module (SIM), or, alternately, User Identity Module
MMI and database.                                                 25   (UIM) card, a data services module for Supporting data
   As shown in FIG. 1A, chipsets 112 & 114 communicate                 services provided by the GSM air interface, and the like.
with one another via a serial connection 122. In exemplary             TDMA core 218 may likewise include a suitable hardware
embodiments of the invention, one or more processes run                abstraction layer and associated control software for the
                                                                       baseband processor employed. For instance, in one embodi
ning within the mobile station software (MSSW) systems            30   ment, TDMA core 218 may employ a PC3610 baseband
running on each chipset 112 & 114 provide for transfer of              processor manufactured by PrairieCom, Inc. employing
man machine interface (MMI) related information. These                 Wireless Hardware Abstraction Layer (WHAL) software
processes establish a communication channel between the                and suitable control software. Each protocol stack 212 &
GSM and TDMA protocol stacks allowing communication                    214 further includes suitable “housekeeping software mod
there between for the display of TDMA call specific user          35   ules 224 & 226 for providing system input/output (I/O),
data by the display driver of the processor of chipset 112,            service, and identification and security for interfacing the
and for sending user requests from the processor of chipset            MSSW protocol stacks 212 & 214 with components of the
112 to the TDMA protocol stack of chipset 114. Chipset 112             mobile telephone's hardware system 228.
may further communicate data with an external source 124                  In architecture 210 (FIG. 2B), both MSSW protocol
via serial connection 126. For instance, external source 124      40   stacks 212 & 214 are Supported by a common core process
may communicate software providing enhanced functional                 ing system (e.g., “GSM/TDMA CORE 230) using a suit
ity (e.g. organizers, browsers, user interfaces, etc.), address        able operating system 220. GSM/TDMA core 230 may
book information, messages, email or the like.                         include GSM Layers 1/2/3, a Subscriber Identity Module
   In the single-core embodiment shown in FIG. 1B, both the            (SIM), or, alternately, User Identity Module (UIM) card, a
GSM protocol stack TDMA protocol stacks run on chipset            45   data services module for Supporting data services provided
116. Thus, serial connection 122 (FIG. 1A is not required.             by the GSM air interface, and the like, and a suitable TDMA
The processor of chipset 116 controls the MMI 118 and                  hardware abstraction layer and associated control software.
additional hardware related features 120 of the mobile                 Because protocol stacks 212 & 214 are supported by a
telephone 110 and provides communication of data with                  common core 230, only one housekeeping software module
external source 124 via serial connection 126. However,           50   232 is utilized for interfacing the MSSW protocol stacks 212
there may be only one instance of the serial communication             & 214 with components of the mobile telephone's hardware
software or driver for serial connections 122 & 126.                   system 228.
  It will be appreciated that protocol stacks may be pro                  In accordance with the present invention, GSM MSSW
vided for mobile telephones 100 & 110 that support air                 protocol stack 212 includes a user interface 234 for provid
interface standards other than GSM and TDMA. Such air             55   ing the software MMI for mobile telephone 100 (FIG. 1).
interface standards include Advanced Mobile Phone Service              User interface 234 communicates information and com
(AMPS), Narrow Band AMPS (NAMPS), Digital AMPS                         mands between the first and second protocol stacks and a
(D-AMPS), Digital European Cordless Telephone System                   user via a hardware user interface. For instance, user inter
(DECT), Telecommunications Industry Association Code                   face 234 may control display of command options by the
Division Multiple Access Interim Standard 95 (CDMA                60   display of the mobile telephone, display of messages (e.g.,
IS-95 or CDMA), and the like. Further, while implementa                Short Message Service (SMS) messages), ring volume con
tion of the present invention in a dual-mode mobile tele               trol, ring type control, acceptance of command from the
phone 100 is discussed herein in the description of FIG. 1A,           telephone keypad, and the like. In embodiments of the
it is contemplated that the present invention may also be              invention, user interface 234 may include applications such
utilized by multiple-mode telephones Supporting three or          65   as organizers, electronic mail (email) clients, network (e.g.,
more air interface standards without departing from the                Internet) browsers, and the like. User interface 234 may
Scope and spirit of the present invention. Additionally, there         further provide for remote control of the mobile telephone,
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 13 of 17 PageID #:34




                                                    US 7,181,237 B2
                               5                                                                6
for example, by the wireless communication network with               library (“GLOBAL SUPPORT LIBRARY) 240 contains
which the telephone is communicating.                                 Software modules (e.g., math.c or the like) utilized in
   Application layer 236 reduces the functional interface             different software entities of architectures 200 & 210.
between the first and second protocol stacks 212 & 214 to                As shown in FIG. 2A, TDMA MSSW protocol stack 214
layers of the first and second protocol stacks Subsequent to          may include a router 242 for routing information and
the user interface (i.e., below user interface 234). In this          messages within the TDMA protocol stack 214 and for
manner, the differences in technologies employed by the               routing messages from the TDMA protocol stack 214 to the
different air interface standards are made substantially trans        GSM MSSW protocol stack 212. This router 242 is not
parent to the user of the mobile telephone. Further, by               needed in single core architecture 210 (FIG. 2B).
abstracting the functionality of the different air interface     10      In dual core architecture 200 (FIG. 2A), a bridge 244 may
standards to other levels of the respective protocol stacks           be provided for enabling routing of information and mes
212 & 214, applications (e.g., organizers, email clients,             sages between GSM MSSW protocol stack 212 and TDMA
network browsers, and the like) may be more easily added              MSSW protocol stack 214 via serial connection 122 since
to, removed from, or modified within the user interface 234           protocol stacks 212 & 214 are running on different hardware
without modification of the different protocol stacks 212 &      15   systems, i.e., different chipsets 112 & 114 as shown in FIG.
214 So that the applications may support each air interface           1A. Bridge 244 may include one or more processes 246 &
standard without special modification. This greatly reduces           248 running within each MSSW protocol stack 212 & 214
the complexity of the MMI, making the mobile telephone                which provide for transfer of MMI related information and
easier to use than would be a telephone employing different           GSM Layer 1 commands. Processes 246 & 248 establish a
MMIs for each mode, or a telephone employing a MMI that               communication channel between the GSM and TDMA pro
is modified with redundant software for supporting both air           tocol stacks 212 & 214 allowing communication there
interface standards. In this manner, the present invention            between for the display of TDMA call specific user infor
allows control of the mobile telephone to be provided via a           mation, and for sending user requests from the GSM pro
single hardware and software MMI that is substantially                tocol stack 212 to the TDMA protocol stack 214. Wherein
consistent across all modes (e.g., across GSM and TDMA           25   the MSSW protocol stacks 212 & 214 are integrated into a
modes).                                                               single hardware system, as in single core architecture 210
   Mode manager 238 manages Switching of mobile tele                  shown in FIG. 2B, bridge 244 is not required since messages
phone operation between air interfaces supported by MSSW              may be routed directly to the appropriate protocol stack 212
protocol stacks 212 & 214. For example, in the embodiment             or 214.
shown, mode manager 238 controls Switching between a             30      Referring now to FIGS. 3A, 3B and 3C, interfaces
first mode utilizing the GSM air interface standard supported         between the mode manager 238 (FIG. 2A) to and from
by first protocol stack 212 (“GSM mode”) and a second                 higher level modules of application layer 236 and user
mode utilizing the TDMA air interface standard supported              interface 234, and the lower level bridge 244 for a dual mode
by a second protocol stack 214 (“TDMA mode'). Mode                    mobile telephone are described. In the architecture 300
manager 238 may further include a routing mechanism              35   shown, the flow of messages for call-related functionality
(“Router) for routing of information and messages to the              involves user interface (UI) 302, application layers includ
selected protocol stack 212 or 214, and a translator (“MMI            ing MSM application layer 304, GSM SMS application
Manager) for translation of information between the dif               layer 306, other application layers 308, and the GSM layers
ferent air interface standards, optionally, including mapping         1/2/3310. Architecture 300 facilitates reading and writing of
of differences in format of the parameters used by the           40   call-related data to the CNI (Call Number Information) area
different technologies and making adaptations for different           of the GSM core 216 (FIG. 2A), and sending of messages
handling of those parameters. Translation of information              with associated structures between the various layers (e.g.,
between the different air interface standards may alternately         the user interface 302 to application layers 304,306, & 308
be provided by application layer 236.                                 and application layers 304,306 & 308 to GSM layer 1/2/3
   In FIGS. 2A and 2B, mode manager 238 is shown as being        45   310). For TDMA air interface specification related func
integrated in GSM MSSW protocol stack 212. However, it                tions, MMI manager 312, which is functionally part of mode
is contemplated that mode manager 238, which is preferably            manager 238 (FIG. 2A), provides some functionality previ
a single entity, may alternately be implemented as part of            ously furnished by the GSM Layer 1/2/3 in GSM single
TDMA MSSW protocol stack 214. Further, it will be appre               mode telephones relating to reading and writing data to the
ciated that in mobile telephones employing multiple core         50   CNI as well as passing structures to and from the application
architectures, mode manager 238 may be in implemented in              layers. In exemplary embodiments of the invention, MMI
any of the various protocol stacks Supporting a given stan            manager 312 performs functional actions based on the
dard.                                                                 message it is processing. Such actions include reading data
   The Software system or protocol stack 212 Supporting               from or writing data to the CNI and a corresponding TDMA
mode manager 238 may control a database providing storage        55   structure, followed by sending of the appropriate message to
of all user relevant data for use by both software systems.           an application layer or the bridge.
Such user relevant data may include, but is not limited to,             In the embodiment of architecture 300 shown in FIG. 3A,
address book and phone book entries, short messages (e.g.,            common MSM and SMS application layers 304 & 306 are
an SMS message, or the like), emails, ringing tones, and              employed for both GSM and TDMA modes instead of using
pictures. Additionally, a second database may be provided        60   separate TDMA MSM and SMS application layers, as in the
for storing call-related data. In exemplary embodiments, this         embodiments illustrated in FIGS. 3A and 3B. MMI Manager
second database may be implemented as an entity with mode             312 writes data to the CNI, and passes the current GSM
manager 238. However, Such a second database may be                   structures to MSM and SMS application layers 304 & 306
implemented as multiple entities in each MSSW protocol                when calling the existing message passing functions imple
stack 212 & 214, depending on the requirements of the            65   mented in MSM application layer. The data written by the
Software system design. The Software system or protocol               MSM application layer to the CNI, and the structures that
stack 212 Supporting mode manager 238 further include a               are passed with those messages are not modified.
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 14 of 17 PageID #:35




                                                     US 7,181,237 B2
                              7                                                                      8
   Alternately, in the embodiments of architecture 300                  and SMS application layers 320 & 324, provides mapping of
shown in FIGS. 3B and 3C, reverse MSM messages from the                 the data needed for call control and messaging features.
user interface 302 (i.e., messages from GSM protocol stack                 Turning now to FIG. 4, an exemplary MMI Manager is
314 to TDMA protocol stack 316) may be directed to either               described. MMI manager 400 may be logically divided into
the GSM MSM application layer 304 or a TDMA MSM                         two components 402 & 404: a first component 402 dealing
application layer 320 through a routing mechanism 322.                  with forward messages (i.e., messages from the GSM pro
Similarly, reverse SMS (Short Message Service) messages                 tocol stack to the TDMA protocol stack), and a second
from MMI 302 are directed to either the GSM SMS appli                   component 404 dealing with reverse messages (i.e., mes
cation layer 304 or a TDMA SMS application layer 324 via                sages from the TDMA protocol stack to the GSM protocol
routing mechanism 322. Forward MSM messages from the               10   stack). Each component 402 & 404 may have an interface to
MMI manager 312 (i.e., messages from TDMA protocol                      and/or from one or more application layers and the bridge,
stack 316 to GSM protocol stack 314) are sent to TDMA                   as well as facilities for translating information between
                                                                        GSM and TDMA formats.
MSM application layer 320, which communicates the mes                     The forward component of MMI manager 400 may fur
sages to the user interface 302. Forward messages from the         15   ther be divided into four sections 406-412. The first section
GSM MSM application layer 306 are communicated directly                 406 provides a function interface serving as the link to the
to the MMI 302.
                                                                        serial bridge. The first section 406 is called by the bridge to
  As shown in FIG. 3B, TDMA MSM application layer 320                   pass messages to MMI manager 400, passing the TDMA
and TDMA SMS application layer 324 may further provide                  structure corresponding to Such messages. The second sec
conversion of data between GSM and TDMA formats                         tion 408 processes forward messages based on the TDMA
required by the respective GSM and TDMA system soft                     message structure passed to the function interface of first
ware. For instance, wherein forward messages are passed                 section 406. The second section 408 may be implemented as
from TDMA protocol stack 316 to GSM protocol stack 314,                 a function that, in turn, calls a second function correspond
MMI manager 312 may call a function in TDMA MSM                         ing to the TDMA message passed. The third section 410
application layer 320 and pass the TDMA data structure it          25   provides implementation of the functions called by first and
receives from bridge 326, which in one embodiment may be                second sections 406 & 408 for handling the forward mes
a serial interface bridge between TDMA and GSM. The                     sages. Preferably, a unique function for each forward mes
TDMA MSM application layer 320 then fills in fields in the              sage may be implemented that will write data to the CNI and
CNI based on data in this structure, and performs MSM                   assemble any relevant GSM structure based on data in the
functionality. When reverse messages are passed from GSM           30   TDMA structure passed to it. The fourth section 412 inter
protocol stack 314 to TDMA protocol stack 316, TDMA                     faces with the application layers. In exemplary embodi
MSM application layer 320 converts data from the CNI to                 ments, the fourth section 412 calls functions in application
assemble a TDMA structure. This structure is then passed                layers appropriate for the GSM message passed.
through a function interface to MMI manger 312. MMI                        The reverse component 404 of MMI manager 400 may
manager 312 then sends the appropriate message corre               35   similarly be divided into four sections 414–420. The first
sponding to the structure to bridge 326, which communi                  section 414 provides a function interface with upper appli
cates the message to TDMAMMI manager 328 (i.e., router                  cation layers sending messages to the MMI manger 400. In
242 (FIG. 2A)). TDMAMMI manager 328 then provides the                   exemplary embodiments, first section 414 is implemented as
message to TDMA level 2/3330. Because mapping between                   a single function in MMI manager 400, which takes a
TDMA and GSM data is handled within TDMA MSM and                   40   structure including the type of GSM message and the
SMS application layers 320 & 324, call and message control              relevant data. The second section 416 processes reverse
functionality related to the TDMA air interface may be                  messages based on the GSM message structure passed to the
isolated in these TDMA application layers 320 & 324. In this            function interface of first section 414. Second section 416
manner, MMI manager 312 may be isolated in the sense that               may be implemented as a function that calls a second
it will only contain functionality related to interfacing to and   45   function corresponding to the GSM message passed. The
from bridge 326. Thus, a modification to a feature of the               third section 418 provides implementation of the functions
MMI 302 and application layers 308,304,306, 320 & 324                   called first and second sections 414 & 416 for handling
affecting call control or messaging will require little or no           reverse messages. Preferably, a unique function for each
modification to the MMI manager 312. Any significant                    reverse message is implemented for assembling the appro
modifications thus take place in the MSM and SMS appli             50   priate TDMA structure based on data in the CNI and the
cation layers 304,306, 320 & 324 instead of both the MSM                GSM structure passed to the MMI manager. The fourth
or SMS application layers 304,306,320 & 324 and the MMI                 section 420 interfaces with the bridge serial link to the
manager 312. Thus, modification to the MMI manager 312                  TDMA protocol stack, passing the TDMA structure
may be made necessary only when TDMA messages defined                   assembled by the first, second and third sections 414, 416 &
between the GSM and TDMA protocol stacks 314 & 316 are             55   418.
changed.                                                                   As discussed in the description of FIG. 2, the network or
    Alternately, as shown in FIG. 3C, conversion of data                technology selector of mode manager 238 provides the
between GSM and TDMA formats required by respective                     necessary features functionality for basic multimode opera
GSM and TDMA system software may be performed by                        tion (e.g., dual mode GSM/TDMA operation) with “auto
MMI manager 312. In this embodiment, MMI manager                   60   matic' selection capability between modes based on user
writes GSM relevant data to the CNI and passes GSM                      selection. Preferably, the MMI of the mobile telephone is
structures to the MSM and SMS application layers 320 &                  capable of allowing the user to change the preferred tech
324. Thus, messages written by the TDMA MSM and SMS                     nology or network mode for selecting between air interfaces.
application layers 320 & 324 to the CNI, and the structures             For instance, as shown in FIG. 5, the user interface of the
that are passed with those messages are not modified.              65   mobile telephone may provide a menu screen 500 having
However, the complexity of MMI Manager 312 is increased                 options 502 that allow a user to select the technology or
because the MMI manager 312, and not the TDMA MSM                       network mode used by the telephone. In the dual mode
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 15 of 17 PageID #:36




                                                    US 7,181,237 B2
                               9                                                                     10
system of the embodiment shown, the user may be allowed               components 702 & 704 or processes of bridge 700 is
to select GSM mode (“GSM) 504, TDMA mode                              comprised of a first or physical layer ("Layer 1) 706. In
(“TDMA') 506, or to allow the system to automatically                 exemplary embodiments, physical layer 706 includes serial
select a mode based on predetermined criteria (“AUTO                  driver 708 for performing reception and transmission of
MATIC) 508 and network status. Automatic selection               5    serial data over serial connection 710 using BFB protocol. A
between modes is illustrated as being selected in FIG. 5.             second layer (“Layer 2) 712 disposed over the physical
   Referring now to FIG. 6, an exemplary method suitable              layer 706 includes a segmentation and re-assembly mecha
for use by the network selector module of mode manager                nism (SAR) 714 for providing reliable transmission and
238 (FIGS. 2A and 2B) for switching between modes or                  distribution of data. A third layer (“Layer 3') 716, disposed
networks using different air interface standards is described.   10   on top of the second layer 712, Supports application modules
The method 600 is initiated at step 602 when a user selects           providing internal communication within bridge 700. Such
a technology mode via the MMI of the mobile telephone.                application modules include the MMI Manager (see FIG. 4)
Wherein GSM and TDMA modes are supported by the                       and applications modules for communicating with the GSM
telephone software architecture, the user may select between          processor or TDMA processor (e.g. GSM processor com
GSM mode only, TDMA mode only, or to allow the system            15   municator, and the like). Such applications may use the
to automatically select either GSM or TDMA mode based on              services of bridge 700 for exchange of data between proto
network availability or using predetermined selection crite           col stacks running on GSM and TDMA chipsets within the
ria. In exemplary embodiments, if either GSM mode or                  mobile telephone. The third layer 716 may further provide
TDMA mode is selected, then that mode is used exclusively.            applications for external communication. Such applications
The man machine interface (MMI) is monitored for a change        20   may include a PCAT (Phone Calibration, Adjust and Test)
in selection. For example, if GSM mode is initially selected,         application, a data logger application, fax and data channel
the MMI is monitored for access by the user (e.g., to a               applications, and the like.
technology selection menu) and selection of either TDMA                  FIG. 9 illustrates the structure used for MMI specific
mode, or automatic mode Switching. If service using the               messages employed by the third layer (“Layer 3') 716
selected mode is determined to be unavailable, a message         25   shown in FIG. 7. As shown, an MMI specific message 900
may be provided to the user informing the user of the                 may include elements of different types. For example, an
absence of service using the selected mode. If automatic              MMI message 900 may include mandatory fixed length
selection of modes is selected at step 604, a determination is        elements 902, mandatory variable length elements 904,
made at step 606 whether switching from the selected mode             optional fixed length elements 906 and optional variable
to the non-selected mode is necessary. For instance, the         30   length elements 908. In exemplary embodiments, mandatory
system may periodically receive indications as to the avail           fixed length elements 902 and mandatory variable length
ability of service from the protocol stack corresponding to           elements 904 are used primarily for IPC communications.
the mode selected. If an indication that service is no longer         Inter processor control man machine interface (IPC MMI)
available using the selected mode is received, or that service        messages may further comprise call processing forward
is now available using the non-selected mode and that mode       35   messages (TDMA-GSM), call processing reverse messages
is preferred over the currently selected mode, switching is           (GSM-TDMA), database access forward messages, database
initiated between modes at step 608. A timer may be                   access reverse messages, built-in monitor messages,
provided for triggering periodic checking for the availability        response messages, and the like.
of the non-selected technology. For example, if GSM mode                 It is believed that the of the present invention and many
is selected and a user enters an area where GSM service is 40         of its attendant advantages will be understood by the fore
unavailable, the telephone may automatically Switch to                going description, and it will be apparent that various
TDMA mode, to provide uninterrupted service. Similarly, if            changes may be made in the form, construction and arrange
TDMA mode is being used by the mobile telephone because               ment of the components thereof without departing from the
the preferred mode (GSM) is unavailable, an indication that           Scope and spirit of the invention or without sacrificing all of
GSM mode has become available may cause the mobile 45                 its material advantages. The form herein before described
telephone to switch to GSM mode.                                      being merely an explanatory embodiment thereof, it is the
   In exemplary embodiments of the invention, the system              intention of the following claims to encompass and include
may provide for emergency calls on both GSM and TDMA                  Such changes.
modes. Thus, if an emergency call is originated, the system             What is claimed is:
may check the current technology mode and available 50                  1. A mobile telephone system, comprising:
service. If there is any service (either full or limited service)       a mode manager for managing Switching of the system
in the selected mode (GSM or TDMA), the system may                         between a first mode utilizing a first air interface
make the emergency call. If there is no service found in the               standard Supported by a first protocol stack and a
selected mode or technology, the system may switch to the                  second mode utilizing a second air interface standard
currently non-selected mode, and attempt to obtain service. 55             Supported by a second protocol stack, the first protocol
If automatic selection between modes is selected, the system               stack and the second protocol stack being Supported
may buffer the call number and search for available service.               concurrently by at least one chipset of the mobile
Again, if no service is found in one mode, the system may                  telephone, the mode manager including a router for
switch modes to find service.                                              routing information to one of the first protocol stack
   Referring now to FIGS. 7 and 8, an exemplary bridge for 60              and the second protocol stack;
providing interprocessor communication (IPC) between pro                a user interface for communicating information and com
cessors of chipsets in a multi-mode mobile telephone is                    mands between the first protocol stack and a user and
described. Bridge 700, which may have a structure that is                  between the second protocol stack and the user for
characteristic of the bridge 244 utilized by dual core archi               controlling the mobile telephone; and
tecture 200 shown in FIG. 2A, may utilize an OSI (Open 65                  a bridge for providing communication of information
Systems Interconnect) model 800 generally illustrated in                     between the first protocol stack and the second
FIG. 8. Using this model, each of the GSM and TDMA                           protocol stack,
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 16 of 17 PageID #:37




                                                     US 7,181,237 B2
                            11                                                                       12
  wherein control of the mobile telephone is provided via a               12. The system as claimed in claim 7, wherein the user
    single man machine interface that is Substantially con             interface, application layer, and mode manager are inte
     sistent across the first and second modes.                        grated with the first protocol stack.
  2. The system as claimed in claim 1, wherein the mode                   13. A mobile telephone system, comprising:
manager further comprises a man machine interface man                     means for managing Switching of the system between a
ager for translating information between the first air inter
face mode and the second air interface mode.                                first mode utilizing a first air interface standard Sup
   3. The system as claimed in claim 1, further comprising                  ported by a first protocol stack and a second mode
a common database for storage of user data utilized by the                  utilizing a second air interface Standard Supported by a
first and second protocol stacks, the user data including at      10         second protocol stack, the first protocol stack and the
least one of an address book entry, a phonebook entry, a                     second protocol stack being Supported concurrently by
short message, an email, a ringing tone, and a picture.                     at least one chipset of the mobile telephone, the man
   4. The system as claimed in claim 3, further comprising                  aging means further comprises means for routing infor
a call database for storing call related data by the first and              mation to one of the first protocol stank and the second
second protocol stacks.                                           15        protocol stack;
   5. The system as claimed in claim 1, wherein the first air             means for communicating information and commands
interface standard comprises the Global System for Mobile                   between the first and second protocol stacks and a user
communication (GSM) air interface standard and the second                   for controlling the mobile telephone; and
air interface standard comprises the Telecommunications
Industry Association/Electronics Industry Alliance Interim                bridge for providing communication of information
Standard 136 (TIA/EIA-136) air interface standard.                          between the first protocol stack and the second protocol
   6. The system as claimed in claim 1, wherein the user                    Stack,
interface, application layer, and mode manager are inte                  wherein control of the mobile telephone is provided via a
grated with the first protocol stack.                                      single man machine interface that is Substantially con
   7. A mobile telephone system, comprising:                      25        sistent across the first and second modes.
   a first protocol stack for Supporting a first air interface           14. The system as claimed in claim 13, wherein the
      standard providing a first functionality, the first proto        managing means further comprises means for translating
      col stack being Supported by a first chipset of the              information between the first air interface standard and the
      mobile telephone;                                                second air interface standard.
   a second protocol stack for Supporting a second air            30
      interface standard providing a second functionality, to             15. The system as claimed in claim 13, further comprising
      second protocol stack being supported concurrently               means for storing user data utilized by the first and second
      with the first protocol stack by one of the first chipset        protocol stacks, the user data including at least one of an
      and a second chipset of to mobile telephone;                     address book entry, a phonebook entry, a short message, an
   a mode manager for managing Switching of the system            35   email, a ringing tone, and a picture.
      between a first mode utilizing the first air interface              16. The system as claimed in claim 15, further comprising
      standard and a second mode utilizing the second air              means for storing call related data by the first and second
      interface standard, the mode manager including a                 protocol stacks.
      router for routing information to one of the first pro              17. The system as claimed in claim 13, wherein the first
      tocol stack and the second protocol stack;                  40
                                                                       air interface standard comprises the Global System for
   a user interface for communicating information and com
      mands between the first protocol stack and a user and            Mobile communication (GSM) air interface standard and the
      between the second protocol stack and the user for               second air interface standard comprises the Telecommuni
      controlling the mobile telephone; and                            cations Industry Association/Electronics Industry Alliance
   a bridge for providing communication of information            45   Interim Standard 136 (TIA/EIA-136) air interface standard.
      between the first protocol stack and the second protocol            18. A mobile telephone, comprising:
     Stack,                                                               a hardware system including at least one chipset and a
  wherein control of the first and second functionalities is
                                                                            hardware interface for controlling the mobile tele
     provided via a single man machine interface that is                    phone;
     Substantially consistent across the first and second         50
                                                                          a software system, including:
     modes.
  8. The system as claimed in claim 7, wherein the mode                     a mode manager for managing Switching between a
manager further comprises a man machine interface man                          first mode utilizing a first air interface standard
ager for translating information between the first air inter                   Supported by a first protocol stack and a second
face Standard and the second air interface standard.              55           mode utilizing a second air interface standard Sup
   9. The system as claimed in claim 7, further comprising                     ported by a second protocol stack, the first and
a database for storage of data by the first and second protocol                second protocol stacks running concurrently on the
stacks.                                                                        at least one chipset, the mode manager including a
   10. The system as claimed in claim 9, further comprising                    router for routing information to one of the first
a call database for storing call related data by the first and    60
                                                                               protocol stack and the second protocol stack;
second protocol stacks.                                                     a user interface for communicating information and
   11. The system as claimed in claim 7, wherein the first air                 commands between the first protocol stack and a user
interface standard comprises the Global System for Mobile
communication (GSM) air interface standard and the second                      and between the second protocol stack and the user
air interface standard comprises the Telecommunications           65          via the hardware interface; and
Industry Association/Electronics Industry Alliance Interim                    a bridge for providing communication of informa
Standard 136 (TIA/EIA-136) air interface standard.                              tion between the first protocol stack and the sec
Case: 1:21-cv-00483 Document #: 1-2 Filed: 01/27/21 Page 17 of 17 PageID #:38




                                                    US 7,181,237 B2
                            13                                                                       14
         ond protocol stack, wherein the first protocol stack            21. The mobile telephone as claimed in claim 20, further
         and the second protocol stack are run on separate            comprising a call database for storing call related data by the
         chipsets,                                                    first and second protocol stacks.
  wherein the user interface provides control of the mobile              22. The mobile telephone as claimed in claim 18, wherein
    telephone via a single man machine interface that is              the first air interface standard comprises the Global System
    Substantially consistent across the first and second              for Mobile communication (GSM) air interface standard and
     modes.                                                           the second air interface Standard comprises the Telecommu
   19. The mobile telephone as claimed in claim 18, wherein           nications Industry Association/Electronics Industry Alliance
the mode manager further comprises a man machine inter                Interim Standard 136 (TIA/EIA-136) air interface standard.
face manager for translating information between the first air   10      23. The mobile telephone as claimed in claim 18, wherein
interface standard and the second air interface standard.             the user interface, application layer, and mode manager are
  20. The mobile telephone as claimed in claim 18, further            integrated with the first protocol stack.
comprising a database for storage of data by the first and
second protocol stacks.                                                                      k   k   k   k   k
